     Case 2:21-cv-01410-JAM-CKD Document 6 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND ALFORD BRADFORD,                            No. 2:21-cv-1410 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14   DARNELL MEBANE, et al.,
15                       Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, paid the required filing fee of $350.00 plus the $52.00

19   administrative fee. Plaintiff is not permitted to proceed in forma pauperis in this action as it has

20   been determined that he has “struck out” under 28 U.S.C. § 1915(g), 1 and, in his complaint, he

21   does not seek relief with respect to conditions which adequately allege “imminent danger to

22   serious physical injury.” Plaintiff complains about denial of access to courts with respect to

23   claims regarding his medical care. He fails to point to facts suggesting that the care he is

24   receiving, or the lack thereof, is causing him any imminent danger. Plaintiff also alleges that

25   defendant Mebane, a Correctional Captain, has threatened that plaintiff would get “beaten up” if

26   plaitniff does not “shut up.” This does not reflect an “imminent danger.” Furthermore, a mere

27

28   1
         See Bradford v. German, 1:15-cv-1511 LJO BAM P, ECF No. 4.
                                                   1
     Case 2:21-cv-01410-JAM-CKD Document 6 Filed 09/03/21 Page 2 of 2


 1   threat generally does not form the basis of an actionable federal claim. E.g. Gaut v. Sunn, 810
 2   F.2d 923, 925 (9th Cir. 1987).
 3           Accordingly, IT IS HEREBY ORDERED that plaintiff submit the $402.00 filing fee
 4   within 14 days. Plaintiff’s failure to do so will result in a recommendation that this action be
 5   dismissed.
 6   Dated: September 3, 2021
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     brad1411.fee
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
